Citation Nr: 1418854	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-48 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for nerve damage to the head, to include a benign essential tremor of the head and hands. 


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 with subsequent unverified service with the United States Army Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.   

The Veteran submitted evidence pertinent to the claims on appeal in August 2012, after the issuance of the December 2011 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  Thus, the Board will consider the claims on the merits. See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for nerve damage of the head is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service.  He testified in August 2012 that he was exposed to loud noises during basic training and while serving with an artillery unit.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record establishes a current disability.  The Veteran was diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 upon VA audiological examination in April 2010.  Records from the Denver VA Medical Center (VAMC) also contain findings and treatment for bilateral hearing loss dating from January 2010.  

An in-service injury is also demonstrated.  Service treatment records do not document any complaints or treatment related to the Veteran's ears or hearing, but the Veteran testified that he was exposed to loud noises during boot camp and while serving with an artillery unit.  The Veteran is competent to report injuries in service (including noise exposure) and the Board will resolve all doubt in his favor and find that an in-service injury is established.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board finds that service records do not indicate such a link.  No chronic ear or hearing conditions were diagnosed or treated during service and the Veteran's hearing was normal at the May 1968 separation examination.  The Veteran also specifically denied experiencing hearing loss on a May 1968 report of medical history.  

In August 2012, the Veteran's representative argued that the May 1968 audiogram indicated abnormal hearing at separation demonstrated by hash marks drawn through the audio frequencies at 250, 3000, 6000, and 8000 Hertz (Hz).  The Board disagrees; the hash marks in the May 1968 audiogram report clearly indicate frequencies that were not tested.  The hash marks are noted in the audiogram for both ears at identical frequencies and the separation examination report does not contain any findings of abnormal hearing.  The May 1968 audiogram was also interpreted by an April 2010 VA audiologist examiner as indicating normal hearing at separation.  The Board concludes that the correct interpretation of the hash marks in the separation audiogram is to identify audio frequencies that were not tested.  Thus, service records do not contain evidence of hearing loss and do not support the claim. 

There is also no medical or lay evidence of hearing loss until several years after the Veteran's separation from active duty service.  Service connection is possible on a presumptive basis for certain chronic disabilities such as organic diseases of the nervous system (including sensorineural hearing loss) if manifested to a compensable degree within a year from the Veteran's separation from active duty.  See 38 C.F.R. § 3.307, 3.309.  However, the Veteran testified that he did not notice the presence of hearing loss until the 1970s, several years after his discharge from service, and he did not seek medical treatment for the condition until the 1980s.  The record also does not document a diagnosis of sensorineural hearing loss until January 2010, when the condition was first identified at the Denver VAMC.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's bilateral hearing loss was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection is also possible for sensorineural hearing loss as a chronic disability under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, the Veteran has not reported a continuity of symptoms since service; he testified that neither he nor his family noticed the onset of hearing loss until several years after his discharge from active duty.  Therefore, service connection is not possible under 38 C.F.R. § 3.303(b).  

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have identified a link between his hearing loss and noise exposure during service.  While the record contains a May 2012 statement from a private audiologist diagnosing acquired hearing loss, the audiologist did not express a medical opinion relating the Veteran's hearing loss solely to military noise exposure.  Instead, the private audiologist noted the Veteran's history of both military and occupational noise exposure through his work in construction.  The Board must therefore conclude that the statement from the May 2012 private audiologist is inconclusive and cannot support the claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The only medical opinion of record, that of the April 2010 VA examiner, weighs against the claim.  After reviewing the claims file and examining the Veteran, the VA examiner concluded that the Veteran's hearing loss was not caused by or a result of acoustic trauma during service.  The examiner observed that the Veteran manifested normal hearing in both ears at separation and noted the Veteran's significant history of post-military noise exposure through his work as a carpenter, plumber, truck driver, and construction worker.  The examiner also referenced the conclusions of a 2005 Institute of Medicine medical study concluding that there is no scientific basis for delayed or late onset noise-induced hearing loss.  The VA medical opinion was based on an accurate presentation of the facts, including the Veteran's lay statements and post-service history, and was supported by a well-reasoned rationale.  It is therefore entitled to significant probative value.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran's representative contends that the probative value of the April 2010 VA examiner's opinion is lessened by its reference to the Institute of Medicine's 2005 study of hearing loss in military personnel.  In an August 2012 brief, the representative argued that the study does not actually stand for the proposition cited by the VA examiner.  The representative quoted a passage from the study stating that "no longitudinal studies have examined the patterns of hearing loss over time in noise-exposed human or laboratory animals that did not develop hearing loss at the time of the noise exposure."  Noise and Military Service: Implications for Hearing Loss and Tinnitus (INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES et al. eds., released September 22, 2005 at 203-204).  According to the representative, without such longitudinal data, the findings of the study do not support the April 2010 VA examiner's medical opinion.  The Board finds that review of the complete passage referenced by the representative clearly shows that the study supports the VA examiner's conclusion.  While longitudinal data may not be available, the studies' authors went on to clearly state that the "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Id, emphasis added.  The Board also lends more weight to the April 2010 VA examiner's interpretation of the 2005 study's medical conclusions in comparison to the arguments made by the Veteran's lay representative.  The Board therefore finds that the probative value of the April 2010 VA examiner's medical opinion is strengthened, not decreased, by reference to the Institute of Medicine's 2005 study. 

The Board has considered the testimony of the Veteran connecting his bilateral hearing loss to noise exposure during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms such as the presence and onset of hearing loss, but finds that his opinion as to the cause of the hearing loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the weight of the competent evidence is clearly against the claim.  Service connection can be established for hearing loss even if service records are absent for findings of the disability if the record contains a medically sound basis for attributing the current hearing loss disability to service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, however, the Board must conclude that the evidence does not establish a nexus between the Veteran's current hearing loss and his reported in-service noise exposure.  The post-service medical and lay evidence establishes that the first evidence of the Veteran's hearing loss was several years after his separation from active duty service.  In addition, treatment records contain no findings of the required nexus and the opinion of the April 2010 VA examiner clearly outweighs the May 2012 private audiologist's inconclusive statement.  The Board has considered the statements and testimony of the Veteran, but notes that he has not reported a continuity of symptoms and is not competent to offer an opinion as to the medical cause of his hearing loss.  The Board therefore finds that the third element of service connection is not present and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA's duties to notify and assist a veteran in the substantiation of a claim require that VA inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran testified in August 2012 that he had undergone a hearing test at a Montgomery Ward in the 1980s, he indicated that records associated with this hearing test were not available.  The Veteran also submitted records from the Social Security Administration (SSA) pertaining to his grant of disability compensation in January 2011.  As records from the SSA are included with the claims file, the duty to assist does not require VA to remand the claim for their procurement.  Additionally, the Veteran was provided a proper VA audiological examination and accompanying medical opinion in April 2010 in response to his claim for service connection.

In August 2012, the Veteran's representative argued that the April 2010 VA audiological examination was not adequate as the VA examiner did not properly cite or identify the medical treatise evidence referenced in the examination report.  The representative cited to 38 U.S.C.A. § 7104(d)(1) to support this contention.  This statute requires the Board to include a written statement of its findings and conclusions on all material issues of fact and law presented in the record.  Id.  In the analysis portion of the decision above, the Board addressed the probative value of the April 2010 medical opinion based on the medical study, to include a discussion of the representative's specific arguments regarding the interpretation of the study's conclusions.  The Board has therefore fulfilled its duty under 38 U.S.C.A. § 7104(d)(1).  Furthermore, the Board notes that the representative was able to identify and obtain the specific study used by the VA examiner as the August 2012 brief includes a large section of text quoted from the study.  Therefore, the Board finds that the April 2010 VA audiological examination and medical opinion are adequate and remanding the claim for an additional medical opinion would serve no useful purpose and would only result in delaying a final disposition of the claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Board finds that additional development is necessary before a final decision may be rendered with respect to the remaining issue on appeal.  The Veteran contends that he incurred a chronic neurological disability manifested by tremors of the head and hands due to the removal of a growth on his face during reserve service.  His DD-214 documents that he was released from active duty into the Army Reserve in October 1968 with a reserve service obligation through October 1972.  

According to the Veteran, a facial growth was removed at the on-base medical facility at Fort Carson in Colorado Springs, Colorado sometime during his reserve service.  In April 2010, the RO contacted Evans Army Community Hospital and requested any records pertaining to the Veteran.  A representative of the hospital replied that no records were available and all records would have been sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Veteran's service treatment records were obtained from the NPRC in March 2010, but the claims file does not indicate that  a specific search was made for records pertaining to the reported outpatient surgery by the NPRC. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information identifying his service with the US Army Reserve, to include the specific unit (to include the company, battalion/regiment, and reserve command).  The evidence of record currently indicates that the Veteran had reserve service from October 1966 to October 1972.  Ask the Veteran to confirm the dates of his reserve service.  

2.  If the requested information is provided by the Veteran, contact all appropriate record repositories (including but not limited to the NPRC) in an attempt to retrieve any available records of reserve service pertaining to the Veteran's reported outpatient surgical procedure.  All requests must include a specific search for records from the Evans Army Community Hospital in Fort Carson, Colorado.  

Any records received pursuant to these requests must be associated with the Veteran's paper or virtual claims file. 

All efforts to obtain the Veteran's reserve records must be documented in the claims file.  If any records sought are not obtained, notify the Veteran and his representative, explain the efforts taken to obtain the records, and describe any further action to be taken.

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


